Title: To John Adams from François Adriaan Van der Kemp, 20 June 1813
From: Van der Kemp, François Adriaan
To: Adams, John



My Dear and respected Sir!
Oldenbarneveld 20 Jun. 1813.

No, you will not blame me, though I make use of a Sundays afternoon—having the morning employ’d in familÿ worship—in writing to an honoured friend. This too is religion, to remember the favours, which we received, and Shew our gratitude in our good will,  though it is not in our power to prove it bÿ more vigorous exertions Freed this daÿ of head-ache I must improve these moments, and congratulate you  and mrs Adams with the marriage of your grand Son at Petersburg, which I presume must be a desirable union—as the bride is the Sister of your Son’s Ladÿ. If mÿ conjecture is just, it would enhance your Satisfaction, could I in person acquit me of mÿ duty at Quincÿ, then I Should participate in the fulness of your joÿ, and give a free course to mÿ warmest feelings—Maÿ you live—till you can bless the promising progenÿ of these your grand-children!
Your Son’s Situation, now the court has left St Petersburg—at least the Emperor, must be very enviable—at his country-Seat—encircled—when he chuses it—bÿ what is worthÿ in the Capital—Sibi Suisque vivens deditusque musis. There Quincÿ laÿs in Silence the foundation of his future greatness and from there, I ardently hope, he Shall exhilarate the parental bosom bÿ his achievements, if the malignant genius of his countrÿ does not frustrate his attempts, but even then yet he Shall not remain unrewarded.
You mentioned to me, that you possessed a London Edition of Machiavel’s works in Italian. I lately received one of mr. Busti, which as he assures, is incorrectly printed at Amsterdam. It was published in 1725, in three vol. in 8o. The first containing Historie Florentine Il principe—la vita di Castruccio—del Duca Valentino—I ritratti delle Cose di Francia—della Allemagna—the Second Dell’arte della guerra L’asino d’oro—Quattro capitoli in rima terza—Duci decennali in rima terza—Novella—comedie Mandragola elitia—the Third Discorsi Sopra la prima Deca di S. Livio, then the opere inedite—an edition in Small 4to. Londra 1760 being il discorso Sopra il riformar lo Stato di Firenze e 3g Lettere—If your edition contains anÿ thing else of that illustrious writer—I Shall be gratified with the communication of it. To this present was joined Il morgante maggiore di Luigi Pulci in three vol. and Niccolo Fortiguerra’s famous Ricciardetto in 3 vol. The Latter, I did read in a French Translation. Last year mr Busti Send me Alfien’s Tragedie but only the four last vol—It is the Lausanne Addition in 8o 1794. Mifflin promised me, to endeavour to procure me the first. Now he is gone, can you not Step in his place? I know you will if you can Succeed to obtain it; in this manner repeated kindnesses embolden to ask for new ones.
What term of courtesy is it in French—“etre digne de porter le ruban gris-de lin”? perhaps your Ladÿ maÿ learn it to us both—If I am not enlightened—I Shall request instruction bÿ one of my French Correspondents—It vexes me alwaÿs to read—what I do not understand—therefore I trouble my head So little  as possible with deep theologÿ and abstruse metaphysics—and in these Sciences it is excusable to writ, what we understand not—but in belles Lettres it rises a blush—however I am allways prudent enough to chuse mÿ instructors, who dislike to expose me.
If the Sketch is not published I Shall make another correct copy for you or your Son Quincÿ, if you consider its value worth communication
Permit me to request you—to assure your Ladÿ of my high respect I know—you Shall not cease to remain the kind and obliging friend of / Your

Fr. Adr. vanderkemp
